Citation Nr: 1326070	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  10-04 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for status post diskectomy L5-S1, with implanted nerve stimulator and associated degenerative disk disease, prior to January 28, 2011.

2.  Entitlement to a rating higher than 40 percent for status post diskectomy L5-S1, with implanted nerve stimulator and associated degenerative disk disease, from January 28, 2011.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1988 to March 2008.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Veteran's claim is now being handled by the RO in Seattle, Washington.

In a February 2011 rating decision, the RO granted an increased evaluation of 40 percent for status post diskectomy L5-S1, with implanted nerve stimulator and associated degenerative disk disease, effective January 28, 2011.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 40 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a hearing before the Board; however, he withdrew his request in March 2011.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU rating is part of an appeal for a higher initial rating claim when such claim is raised by the record.  Here, the Board notes that during the July 2008 VA examination, the examiner noted that the Veteran was not employed because of his back.  See July 2008 VA examination.  As such, the Board finds that the record raises a claim for TDIU.

The issue of entitlement to service connection for erectile dysfunction, to include as secondary to status post diskectomy L5-S1, with implanted nerve stimulator and associated degenerative disk disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2011 VA examination.  Therefore, the Board does not have jurisdiction over it and it is REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Veteran seeks increased disability rating for his status post diskectomy L5-S1, with implanted nerve stimulator and associated degenerative disk disease.  

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

The Board notes that the most recent VA examination for this disability was in February 2011, more than two years ago.  The Board finds a remand is necessary to afford the Veteran contemporaneous examinations to determine the current severity of his disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

Pertinent to a potential TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim, further development is necessary for a fair adjudication of the TDIU aspect of such claim.

Evidence on file indicates that the Veteran has difficulty maintaining employment due to his service-connected disability, particularly his back disorder.  See July 2008 VA examination.

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim and should clarify whether he wishes to pursue this claim.  In addition, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or a medical opinion, as is deemed necessary to develop the TDIU claim.  

After all appropriate development has been completed, the Veteran's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable. 

Any updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.

The RO should also ascertain whether the Veteran wishes to pursue a TDIU claim.  In the event that he does, further action as described herein should be taken.  In the event that he does not, this fact should be annotated for the file and no further action is required.

2.  Obtain and associate with the claims file all pertinent updated treatment records.

3.  Afford the Veteran a VA examination to determine the current severity of his status post diskectomy L5-S1, with implanted nerve stimulator and associated degenerative disk disease.

a)  Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5242, 5243 (2012).  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

b)  All pertinent symptomatology and findings should be reported in detail.  The examination report must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain.  

c)  If the Veteran is diagnosed with intervertebral disc syndrome, the number of incapacitating episodes in the prior 12 months should be noted.

d)  Additionally, all neurological symptoms due to/aggravated by the spine disability should be noted and the severity of each described as mild, moderate, moderately severe, severe with marked muscular atrophy or indicate whether the Veteran has complete paralysis. 

The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  

4.  After the above development has been completed, schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The examiner must review the claims file and should note that review in the report.  The examiner must take a history of the Veteran's educational and employment background.  

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent) that the Veteran's service-connected disabilities (status post diskectomy L5-S1, with implanted nerve stimulator and associated degenerative disk disease, left lower extremity sensory radiculopathy, cervical strain, and scars of the lumbar spine), either singularly or jointly and without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  

The examiner should consider such factors as the Veteran's education level, special training, and work experience. 

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or on behalf of the Veteran.  The rationale for any opinion offered should be provided.

5.  After all of the above actions have been completed, readjudicate the claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

